Notice of Allowability
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The primary reason for the allowance of the Claims 1, 8, and 15 is the inclusion of the limitation, “accessing the raw data items in the incoming queue, wherein the incoming queue 1s in direct communication with each of the plurality of worker processing threads that form the worker pool, generating a corresponding load hash value for each of the raw data items in the incoming queue, wherein generating the corresponding load hash value for each of the raw data items in the incoming queue comprises analyzing, via a load hash routine executing on the worker processing thread, information associated with each of the raw data items, determining that at least one raw data item of the raw data items in the incoming queue is associated with a corresponding load hash value that falls outside of the corresponding load hash subrange of the worker processing thread, and in response to determining that the corresponding load hash value of the at least one raw data item falls outside of the corresponding load hash subrange of the worker processing thread, ignoring the at least one raw data item” in conjunction with all disclosed steps of functions or all disclosed structures performing corresponding functions in claims 1, 8, and 15.

Zaveri et al. (US 2017/0011062) discloses “In response to the put operation, the extent store instance may process the hash value 472 to perform an extent metadata selection technique 480 that (i) selects an appropriate hash table 1100 (e.g., hash table 
Darey (US 2016/0140141) discloses “a first storage server may be associated with a hash number range of 0-100 and may store files with calculated hash numbers in the range of 0-100. A second storage server may be associated with a hash number range of 101-200 and may store files with calculated hash numbers in the range of 101-200” (paragraph [0017]) and “the proxy server 180 may receive read and write requests from the client systems 102. In some embodiments, a file location module 190 may identify whether a copy of a particular file is already stored at one of the storage servers 140A-C in one of the storage resources 170A-C in response to a request to store or create the particular file from the client system 102” (paragraph [0031]) and “the query to each of the additional storage servers may include a request for each of the additional storage servers to identify if a file with the same hash number is currently 

Each of prior arts above teaches portions of the scope of the claim above, however, it would have not been obvious to one skilled in the art to combine all prior arts to teach the claim limitations at the time of filing instant application unless knowledge from the applicant's disclosure is obtained.
Consequently, the prior arts of record individually and as a whole do not teach the claim limitation above.
Claims 2-7, 9-14, and 16-20 depending on claims 1, 8, and 15 respectively, therefore, are considered allowable on the basis as the independent claim as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISLEY KIM whose telephone number is (571)270-
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SISLEY N KIM/Primary Examiner, Art Unit 2196                                                                                                                                                                                                        3/9/2022